Citation Nr: 1002213	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

 Entitlement to an initial evaluation in excess of 20 percent 
for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file. 

In April 2009, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action. 

The Board notes that a February 2007 statement from a doctor, 
noted below, raises the question of unemployability.  A claim 
for entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU), however, was denied in January 2007, and 
the Veteran did not appeal this denial.  Accordingly, there 
is no claim of entitlement to TDIU before the Board at the 
present time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

The Veteran's hepatitis C is productive of daily fatigue, 
malaise, weight loss and nausea; but without hepatomegaly, 
anorexia, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from the initial evaluation provided after 
the grant of service connection.  The courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The issues in this 
appeal arise from the Veteran's disagreement with the rating 
established with the grant of service connection.  Further 
VCAA notice is not required in this case, particularly as a 
notice letter was sent to the Veteran in May 2008.  The case 
was most recently readjudicated in an October 2009 
Supplemental Statement of the Case.

VA has complied with its duty to assist the Veteran with the 
development of her claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider of the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in this decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Analysis

The Veteran's hepatitis C disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7354.

Diagnostic Code, 7354 governs the evaluation of hepatitis C 
(as well as non-A, non-B hepatitis).  Under that code, a 20 
percent rating is warranted if hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2009).

A 40 percent evaluation is assigned if hepatitis C is 
manifested by daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned in cases of near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id.

Note 1 under Diagnostic Code 7354, provides that hepatitis C 
sequelae (such as cirrhosis of the liver) will be evaluated 
under an appropriate diagnostic code, but not using the same 
signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354, and under a diagnostic code for 
sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 
C.F.R. § 4.114, Diagnostic Code 7354.

Note 2 under Diagnostic Code 7354 provides that for purposes 
of evaluating conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114. 

38 C.F.R. § 4.112 (2009), indicates that the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112 (2009). 

In April 1996, the Veteran underwent interferon treatment for 
her hepatitis C.  She presented with complaints of severe 
lethargy and severe musculoskeletal disease.

In a July 1997 letter, a private doctor indicated that the 
cumulative effects of the Veteran's hepatitis C, lumbosacral 
arthritis, Raynaud's phenomenon and fibromytosis severely 
limited her ability to work.

In a December 2002 letter from the Digestive Health 
Associates, it was noted that the Veteran presented with 
complaints of multiple muscle and joint aches consistent with 
fibromyalgia.  She was still experiencing some Raynaud's 
phenomenon.  The diagnosis was a history of hepatitis C.  The 
Veteran reported some joint pain but she did not respond to 
interferon treatment in the past and it had been noted by 
previous treatment providers that it was not felt that her 
joint pains were not necessarily related to hepatitis C.

The Veteran underwent a VA examination in May 2004.  She 
presented with complaints of fatigue, stress and memory 
difficulties related to her condition.  She had also been 
diagnosed with an autoimmune disorder as well as Reynaud's 
disease.  She had no incapacitating episodes during the past 
twelve months.  The Veteran had severe fatigue and malaise.  
She had moderate nausea and anorexia.  Her baseline weight 
had changed less than 10 percent, as she was 109 pounds.  
There was no evidence of malnutrition.  The diagnosis was 
hepatitis C with significant effects on occupational 
activities due to weakness or fatigue.  The Veteran last 
worked in advertising at a newspaper in 2002.

The Veteran again underwent a VA examination in October 2006.  
The Veteran reported last working in 2003.  She had to stop 
working, as she could not stand or sit for long periods of 
time.  The examiner indicated that a diagnosis of 
Cryoglobulenemia did not exist as the lab results failed to 
detect cryoglobulin levels.  The Veteran had hepatitis C 
which was known to cause positive rheumatoid factor.  
However, even with hepatitis C, positive rheumatoid factor 
did not cause rheumatoid arthritis.  The Veteran had no 
evidence of rheumatoid arthritis.  The Veteran suffered from 
fibromyalgia which can cause symptoms of arthalgias.  The 
examiner also noted that Raynaud's phenomenon can occur in 
the setting of cryoglobulinemia.  However, since 
cryglobulinemia or another rheumatologic diagnosis did not 
exist, it was as likely as not that the Raynaud's phenomena 
was primary in etiology.

In a February 2007, the Veteran presented to Dr. Kelly for a 
follow-up of her Raynaud's syndrome, fibromyalgia, hepatitis 
C, and chronic bronchitis.  She continued with chronic 
medical problems, although some had stabilized.  Her physical 
activities were limited.  She weighed 96 pounds.  The 
diagnosis was hepatitis C complicated by Raynaud's syndrome, 
fibromyalgia and cryoglobulinemia.  Dr. Kelly stated that the 
Veteran was severely impaired by the multiple complications 
of hepatitis C.  This disease caused immunologic problems and 
had greatly aggravated and affected several other organ 
systems.  These problems included the Raynaud's syndrome and 
vascular issues which were consequences of the disease.  The 
cryoglobulinemia was also a complication of hepatitis C.  
There were chronic respiratory difficulties as well.  Dr. 
Kelly opined that the combination of all of these 
disabilities made employment impossible.  There was fatigue, 
malaise, weakness, exertional dyspnea and physical 
limitations with respect to lifting.

The Veteran underwent a VA examination in May 2009.  The 
Veteran reported being tired all of the time.  She was 
nauseated in the mornings and had athralgias.  She reported 
losing 20 pounds over the last 10 years but gained a few 
pounds back over winter.  The Veteran had no incapacitating 
episodes during the last twelve month period.  The Veteran 
had near-constant fatigue, malaise, weight loss and nausea.  
She also had intermittent vomiting.  She weighed 102 pounds, 
which was a weight gain of less than 10 percent of her 
baseline weight.  There was no evidence of malnutrition.  An 
ultrasound of the liver was normal.  There was no history of 
liver disease but there were signs of palmar erythrema.  The 
abdominal examination was normal.  The Veteran previously 
worked as a secretary but retired in 2004 due to her 
hepatitis C.  The examiner opined that in regards to the 
Veteran's employability and based on her service-connected 
conditions, there were no work restrictions.  In regards to 
complaints of cryoglobinemia, the last two tests for this 
were negative.  The examiner stated that the Veteran's 
hepatitis C did not cause her Raynaud's phenomenon as 
extensive review of the credible scientific medical 
literature did not support a connection between hepatitis C 
and Raynaud's syndrome or Raynaud's syndrome being caused by 
hepatitis C.  The examiner also stated that the Veteran's 
subjective complaints of hip pain were not due to her 
hepatitis C as the Veteran had complaints of hip pain prior 
to her diagnosis of hepatitis C.  The examiner concluded that 
the Veteran's hepatitis C did not cause her degenerative disc 
disease of the lumbar spine as no credible scientific medical 
literature supported hepatitis C causing degenerative disc 
disease.  Degenerative disc disease was a part of the natural 
aging process.

Since the effective date of service connection, the medical 
evidence reflects symptomatology consistent with the 
Veteran's currently assigned 20 percent disability rating 
under Diagnostic Code 7354.  The Veteran has exhibited 
symptoms of near-constant fatigue, malaise, weight loss and 
nausea, as well as intermittent vomiting.  

A higher evaluation of 40 percent is not warranted where the 
Veteran is not shown to have anorexia with minor weight loss 
and hepatomegaly; or incapacitating episodes having a total 
duration of at least four weeks during the past 12-month 
period.  

A May 2004 VA examination shows that while the Veteran had 
evidence of anorexia, there was no evidence of malnutrition.  
While the record reflects that the Veteran reported 
additional periods of weight loss, the October 2006 and May 
2009 VA examinations showed no evidence of anorexia, and it 
was noted in May 2009 that the Veteran had put on additional 
weight in the winter.  There is no evidence of heptomegaly at 
any point since the effective date of service connection.  

A May 2009 VA ultrasound shows that the liver was of normal 
size and echogenicity.  The May 2004 and May 2009 VA 
examinations show that the Veteran had no incapacitating 
episodes due to hepatitis C in the last 12 month period.  
Absent evidence of anorexia with hepatomegaly or objective 
evidence of incapacitating episodes having a total duration 
of at least four weeks, the Board finds that from the 
effective date of service connection, a higher 40 percent 
evaluation is not warranted.

The Board notes that Dr. Kelly opined that the Veteran's 
hepatitis C was complicated by Raynaud's syndrome, 
fibromyalgia and cryoglobulinemia and that the Veteran was 
severely impaired by the multiple complications of hepatitis 
C which had caused immunologic problems and had greatly 
aggravated and affected several other organ systems.  
However, the May 2009 VA examiner concluded that the 
Veteran's hepatitis C did not cause her Raynaud's phenomenon, 
hip pain or degenerative disc disease, as an extensive review 
of the credible scientific medical literature did not support 
a connection between hepatitis C and these ailments.  
disease.  By contrast, Dr. Kelly did not provide a rationale 
for his opinion that hepatitis C caused the noted 
complications and did not cite to medical authority.  The 
Board has thus weighed these opinions, finds the VA 
examiner's opinion to have greater probative value, and 
cannot conclude that the noted diseases are complications of 
hepatitis C.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board further finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability rating. 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's hepatitis C are reasonably contemplated by the 
applicable rating criteria.  The hepatitis C is primarily 
manifested by daily fatigue, malaise, weight loss and nausea.  
These symptoms are all contemplated in the rating criteria.  
While a July 1997 letter from a private doctor indicated that 
the cumulative effects of the Veteran's hepatitis C, 
lumbosacral arthritis, and Raynaud's syndrome severely 
limited her ability to work and a February 2007 treatment 
note from Dr. Kelly opined that the Veteran's multiple 
complications due to hepatitis C made employment impossible, 
the VA examiner in May 2009 concluded that there were no work 
restrictions regarding the Veteran's employability based on 
her service-connected conditions.  The May 2009 VA examiner's 
assessment was based on an examination of the Veteran and a 
review of the Veteran's entire claims file.  The fact 
remains, that her symptoms attributable to her service-
connected hepatitis C are contemplated by the rating 
schedule, and they did not markedly interfere with her 
employment prior to her retirement.  Referral of the claim 
for extraschedular consideration is, therefore, not 
warranted. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for hepatitis C is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


